16-3095
In re: Lawrence Frumusa


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

   At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
Square, in the City of New York, on the 22nd day of September, two
thousand seventeen.

PRESENT:
                  ROBERT D. SACK,
                  PETER W. HALL,
                  CHRISTOPHER F. DRONEY,
                      Circuit Judges.


In re: Lawrence Frumusa,*
                      Plaintiff-Appellant,                       No. 16-3095



FOR APPELLANT:                      Lawrence Frumusa, pro se, Walworth, New York.



      Appeal from an order of the United States District Court for the Western

District of New York (Larimer, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.



*   The Clerk is respectfully directed to amend the caption as indicated.

                                                     1
16-3095
In re: Lawrence Frumusa


   Appellant Lawrence Frumusa, proceeding pro se, appeals from an order denying

leave to appeal a bankruptcy court’s final decree. By a 2010 order, Frumusa was

enjoined from filing in the District Court for the Western District of New York

without first obtaining the court’s authorization. The district court denied leave,

finding that Frumusa had not sought its prior approval before filing and that the

proposed appeal would be frivolous. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

   Denial of leave to file, pursuant to a sanction, is analogous to failure to obey a

district court order. See Spencer v. Doe, 139 F.3d 107, 112 (2d Cir. 1998).

Furthermore, we have previously approved a district court’s application of a leave-

to-file sanction in the context of an appeal from the bankruptcy court. See In re

Martin-Trigona, 592 F. Supp. 1566, 1571 (D. Conn. 1984) (enjoining the plaintiff

from filing an appeal from the bankruptcy court without first seeking leave to file

from the district court), aff’d, 763 F.2d 140,141 (2d Cir. 1985). The district court’s

2010 order applied to Frumusa’s proposed appeal from the bankruptcy court’s final

decree. Frumusa argues that the order bars only “new actions.” But the order

directs the Clerk of Court for the Western District of New York “not to accept any

proposed filings from Lawrence Fumusa [sic], unless the Court authorizes such by

written order.” Frumusa’s proposed appeal, moreover, was consistent with his prior

history of vexatious litigation in the Western District of New York.




                                            2
16-3095
In re: Lawrence Frumusa


   We have considered all of Frumusa’s arguments and find them to be without

merit. Accordingly, we AFFIRM the order of the district court.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk




                                        3